Citation Nr: 1000396	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial rating in excess of 20 percent, 
prior to January 3, 2005, and a rating in excess of 40 
percent as of March 1, 2005, for a service-connected lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had over 22 years of active service, including 
the period from June 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004, November 2004, and May 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In April 2004, the RO held that service connection was 
warranted for a lumbar spine disability and assigned a 10 
percent disability evaluation, effective April 1, 2004.  The 
RO revisited the matter in November 2004 and held that the 
Veteran's lumbar spine disability warranted an initial rating 
of 20 percent, effective April 1, 2004.  Subsequent to a 
temporary total rating following surgery in January 2005, in 
May 2005, the RO held that the veteran's lumbar spine 
disability warranted a 40 percent disability rating, as of 
March 1, 2005.  The two-tiered rating issue remains on 
appeal, as a grant of less than the maximum available rating 
does not terminate the appeal, unless the veteran expressly 
states he is satisfied with the assigned rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In response to the Veteran's representative's request for a 
personal hearing, a Decision Review Officer held an informal 
conference with the veteran in October 2004.  In May 2007, 
the appeal was remanded to the RO for additional development.

In May 2004, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD). 
There is no indication in the record that this matter has 
been adjudicated.  Accordingly, this matter is referred to 
the RO for the appropriate development.





FINDINGS OF FACT

1.  Prior to January 3, 2005, the Veteran's service-connected 
lumbar spine disability was manifested by limitation of 
motion, and subjective complaints of pain, without 
incapacitating episodes, ankylosis, or limitation of flexion 
to 30 degrees or less.

2.  Beginning March 1, 2005, the Veteran's service-connected 
lumbar spine disability has been manifested by limitation of 
motion, with pain, but without unfavorable ankylosis or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to January 3, 2005, the criteria for an evaluation 
in excess of 20 percent for a service-connected lumbar spine 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic 
Code 5242 (2009).    

2.  Beginning March 1, 2005, the criteria for an evaluation 
in excess of 40 percent for a service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, this is an initial rating case, and the Federal 
Circuit Court has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, in a letter dated in May 2007, the Veteran was 
informed of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be 
beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  In addition, he was 
given information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, as have other treatment records adequately 
identified by the Veteran.  VA examinations were provided in 
November 2003, November 2004, April 2005, December 2007, and 
October 2009; those examinations describe the disabilities in 
sufficient detail for the Board to make an informed decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There 
is no evidence indicating that there has been a material 
change in the service-connected disorder since this last 
evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The period for consideration in this case extends from the 
April 1, 2004, effective date of the grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
If the disability has undergone varying and distinct levels 
of severity throughout this time period, staged ratings may 
be assigned.  Id.  In this case, the RO assigned staged 
ratings for the Veteran's low back disability, with a 20 
percent rating effective until the January 2005 back surgery, 
and a 40 percent rating assigned effective in March 2005, 
after a temporary total rating.  See 38 C.F.R. § 4.30 (2009). 

A. Lumbar Spine

For disabilities of the spine, including degenerative 
arthritis of the spine (diagnostic code 5242), the rating 
schedule includes a General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 
(2009).  As pertinent to the thoracolumbar spine, the 
criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more 
of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent rating is warranted.  
Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

The above criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

        1.  Prior to January 3, 2005

During this period, the Veteran was in receipt of a 20 
percent rating for his low back symptoms.  

On a VA QTC examination in November 2003, while the Veteran 
was on active duty, he complained of daily back pain, which 
traveled to the right leg, foot, and big toe.  The pain was 
crushing and burning in nature.  On examination, posture and 
gait were within normal limits.  He did not require an 
assistive device for ambulation.  There was no complaint of 
radiating pain on movement of the thoracolumbar spine.  There 
was no muscle spasm or tenderness, and straight leg raising 
was negative.  Range of motion of the lumbar spine revealed 
flexion to 80 degrees, extension to 15 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, 
right rotation to 35 degrees, and left rotation to 35 
degrees.  There was no ankylosis of the spine.  X-rays of the 
lumbar spine in November 2003 showed old first-degree 
spondylolisthesis of L5, with posterior lateral stabilization 
of the L4-5 and L5-S1 levels utilizing a unilateral meal bar 
and three screws.  There was minimal spondylosis in the upper 
segments.  

In September 2004, the Veteran was evaluated at the Texas 
Back Institute.  He complained of back and right leg pain.  A 
magnetic resonance imaging (MRI) from February 2003 was 
reviewed, and noted to show hardware and an obvious isthmic 
spondylolisthesis of L5 on S1.  X-rays on the day of 
examination showed pseudoarthrosis at the L4-5 or L5-S1 
level.  It was thought that stabilization should be 
considered.  When seen for follow-up in October 2004, he had 
0 degrees of extension and 60 degrees of flexion.  Lateral 
bending was limited to 10 degrees to each side.  The doctor 
felt this reflected severe mobility limitations.  The 
diagnosis was pseudoarthrosis at the L4-5 level and L5-S1 
level as demonstrated by loosening of the screws, and 
internal disk disruption at the L3-4 level.  Surgery was 
recommended.  

In November 2004, a VA examination was conducted.  The claims 
file was reviewed, and the Veteran's past surgery history of 
surgery in 2001 and 2003 was noted.  He limped on the right 
side.  Flexion was to 35 degrees, extension to 5 degrees, 
lateral movement 10 degrees to the left and 5 degrees to the 
right, and rotation 20 degrees to the left and 10 degrees to 
the right.  There was an increase in lumbar muscle tone 
bilaterally, more on the right than on the left.  There was 
evidence of spasm in the lumbar paraspinous muscles.

However, symptoms such as muscle spasms and abnormal gait are 
included in the criteria for a 20 percent rating; For a 
higher rating under the general formula, forward flexion must 
be limited to 30 degrees or less, or there must be ankylosis.  
Such has not been shown.  Flexion ranged during this period 
from 35 to 80 degrees, and the absence of ankylosis was 
specifically noted in November 2003.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the VA examinations 
specifically noted that there was no change in range of 
motion with repetitive use.  There was no weakness, and there 
was no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use.  

On a VA QTC examination in November 2003, it was noted that 
range of motion of the spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Similarly, on the November 2004 VA 
examination, there was no additional limitation of his back 
with repetitive use or additional imitation during flare-up.  
Additional functional impairment during the period prior to 
January 3, 2005, has not otherwise been shown.  

The VA examination in November 2003 noted that there were 
signs of intervertebral disc syndrome at the lumbar spine.  
However, the myelogram in September 2004, which visualized 
the nerve roots at all levels, did not show any significant 
neurologic impingement.  Nevertheless, the VA examination in 
November 2004 resulted in an impression of degenerative disc 
disease of the lumbar spine.  

Intervertebral disc syndrome may be rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The medical evidence does not show that the Veteran's 
degenerative disc disease has resulted in incapacitating 
episodes requiring bedrest and treatment by a physician.  In 
this regard, although on the VA QTC examination in November 
2003, the Veteran stated that a physician recommended bed 
rest as often as 3 times a year, lasting for 30 days, and he 
said that the condition had resulted in 3 months of time lost 
from work, this examination was during service, and, hence, 
before the effective date of service connection.  There is no 
medical evidence after service of inpacitating episodes, and, 
therefore, a higher rating is not warranted on this basis.   

        2.  Beginning March 1, 2005

In January 2005, the Veteran underwent low back surgery in 
Presbyterian Hospital.  According to the operative report, 
removal of hardware from L4 to S1 on the left side; 
reinstrumentation from L3 to-4 on the right side and L3-S1 on 
the let side; posterior lumbar fusion from L3 to S1; bone 
grafting; and intraoperative nerve monitoring with testing of 
6 screws were performed.  The diagnoses were pseudoarthrosis, 
L4-5 and L5-S1; degenerative disc, 3-4 level; 
spondylolisthesis, L5-S1 level; and status post anterior 
interbody fusions and anterior instrumentation at he L3-4, 
L4-5, and L5-S1 levels.  
 
The Veteran was assigned a temporary total rating after the 
surgery.  Effective March 1, 2005, the Veteran was assigned a 
40 percent rating for the low back symptoms of his back 
condition.  For a higher rating under the general formula, 
symptoms more closely approximating unfavorable ankylosis 
must be shown.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243, 
Note (5).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's 
Illustrated Medical Dictionary 86 (28th Ed. 1994).  

Ankylosis, in particular, unfavorable ankylosis, has not been 
shown.  On a VA examination in April 2005, the Veteran's 
trunk appeared shortened as in many spondylolisthesis 
patients.  Although he had not been released to mobilize yet 
by his surgeon, and the examiner did not attempt to have him 
carry out painful movement, he flexed forward to 30 degrees, 
although the other movements were virtually nil at that time.  

In March 2007, the Veteran was seen at the Texas Back 
Institute, and was noted to be about 2 years after his fusion 
from L3 to S1.  He had been doing well up until about a month 
or so ago when he noted a clicking or popping in his back and 
since then he had had intermittent pain.  X-rays demonstrated 
that the hardware remained in excellent position.  There was 
good internal healing.  It was noted that there "was no 
motion at all with flexion or extension."  However, since 
this was in reference to an X-ray report, and the doctor then 
concluded that the Veteran had healed at all the levels but 
may have hardware pain, it appears to refer to the stability 
of the fusion, rather the Veteran's ability to move the 
spine.  In any event, since at most it would reflect 
favorable ankylosis, contemplated by the 40 percent rating 
currently in effect, further elucidation is not needed.  

Moreover, a VA physician wrote, in June 2007, that the 
Veteran continued to have significant pain and limited range 
of motion in his low back due to his previous surgeries and 
his spondylolisthesis, demonstrating ankylosis was not 
present at that time.  

On a VA examination in December 2007, range of motion was to 
70 degrees of flexion with further loss of 25 degrees with 
repetitive use.  Extension was to neutral.  Right lateral 
rotation was to neutral.  Left lateral rotation was to 10 
degrees.  Right lateral flexion was to neutral.  Left lateral 
flexion was to 20 degrees.  On the VA examination in October 
2009, range of motion was 40 degrees of flexion, 5 degrees of 
extension, 10 degrees of right and left flexion, and 20 
degrees of rotation.  Thus, unfavorable ankylosis has not 
been shown, and a higher rating on that basis is not 
warranted. 

The evidence shows that the Veteran experienced pain with 
range of motion testing.  In July 2007, he was seen for a VA 
physical medicine and rehabilitation consult, at which time 
range of motion of the trunk was decreased in all phases due 
to pain.  However, the spine alignment was normal, and there 
was no spinous process, sciatic notch, or myofascial 
tenderness.  
  
The VA examination in December 2007 disclosed range of motion 
to 70 degrees of flexion with further loss of 25 degrees with 
repetitive use.  Extension was to neutral.  Right lateral 
rotation was to neutral.  Left lateral rotation was to 10 
degrees.  Right lateral flexion was to neutral.  Left lateral 
flexion was to 20 degrees.  The only additional limitation 
following repetitive use was noted to be increased pain with 
further loss of 25 degrees of forward flexion with repetitive 
use.  There were no flare-ups, incoordination, fatigue, 
weakness, or lack of endurance of his spine function. 

On a VA examination in October 2009, the Veteran complained 
of daily pain, all day, in his low back, as well as numbness 
in both of his legs, causing him to fall periodically.  He 
did not use a brace or assistive device.  He had no flare-ups 
or incoordination.  He reported fatigue and lack of 
endurance.  On examination, he walked slowly, with an 
antalgic gait.  He had tenderness in the L4-5 paraspinal 
musculature bilaterally.  There was no spasm.  Range of 
motion was 40 degrees of flexion, 5 degrees of extension, 10 
degrees of right and left flexion, and 20 degrees of 
rotation.  He could not stand on his heels and toes to walk.  
With minimal repetitive motion, there was no change in range 
of motion, coordination, fatigue, endurance, weakness, or 
pain.  Since, based on range of motion alone at this time, 
the findings would support only a 20 percent rating, the 40 
percent rating currently in effect must be considered to 
adequately take into consideration the Veteran's complaints 
of pain, fatigue, and lack of endurance.  Therefore, a higher 
or separate rating based on functional impairment is not 
warranted.  See DeLuca.  

As shown above, unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  To date, 
the evidence is also devoid of such findings.  Therefore, a 
higher schedular evaluation on this basis is not warranted.   

Under the general rating formula for rating conditions of the 
spine, any associated objective neurologic abnormalities are 
to be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  
The Veteran was previously granted a 40 percent rating for 
radiculopathy of the right lower extremity with right foot 
drop, and a 10 percent rating for radiculopathy of the left 
lower extremity, both effective April 1, 2004, as a result of 
his service-connected low back disability.  These matters, 
which are separately rated, were not appealed by the Veteran 
and are not before the Board at this time.  Should these 
disorders increase in severity, the Veteran should contact 
the RO for a reopened claim.  

Finally, as mentioned above, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119 (1999). At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
Id at 126.  The stages as shown on the title page of this 
decision accurately reflect the degree of disability 
throughout the appeal period.  

C.  Extraschedular Consideration

The Veteran contends that his back disability causes him 
problems on his job.  On the most recent VA examination, in 
October 2009, he said he was able to do part time 
administrative work.  Thus, the Board must address the 
question of whether to refer the case for an extraschedular 
rating.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In 
this regard, the standard of marked interference with 
employment required for an extraschedular evaluation is less 
than the standard for a TDIU rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
Veteran's back disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
low back disorders, and for higher ratings for separate 
neurological manifestations.  Moreover, there is no 
symptomatology pertaining to the low back, which the Board 
has not considered in its evaluation.  Therefore, the ratings 
are adequate, and referral for extraschedular consideration 
is not required.  As discussed above, the Veteran's symptoms 
do not meet the criteria for a higher rating during the 
appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  Moreover, inasmuch as the schedular 
criteria are adequate, referral for extraschedular 
consideration is not appropriate in this case.

In sum, for the reasons discussed above, the evidence does 
not more closely approximate the criteria for a higher 
rating, and the preponderance of the evidence is against the 
claim for higher ratings for a lumbar spine disability.  
Further, the rating criteria are adequate, and, other than 
the previously assigned staged ratings, there are no distinct 
periods of time during the appeal period during which any of 
the disabilities would warrant a higher rating.  The 
preponderance of the evidence is against the claims; 
therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 20 percent for a service-connected 
lumbar spine disability, prior to January 3, 2005, is denied.

An evaluation in excess of 40 percent for a service-connected 
lumbar spine disability, beginning March 1, 2005, is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


